firearm by an ex-felon also resulted in a determination of guilt for all five
                   counts.'
                               On appeal, Sharpe argues that: (1) the district court abused its
                   discretion by admitting evidence of the nature of his prior felony
                   convictions in his trial on charges of ex-felon-in-possession of a firearm, (2)
                   the district court erred by denying his motion to consolidate five counts of
                   ex-felon-in-possession of a firearm on the ground that all of the firearms
                   were in one location and possessed at the same time, (3) the district court
                   erred by failing to intervene sua sponte to correct prosecutorial
                   misconduct, (4) the State failed to present sufficient evidence to support
                   three of the ex-felon-in-possession counts, (5) the ex-felon-in-possession
                   convictions violate the Double Jeopardy Clause because Sharpe had
                   already been tried on other offenses arising from the same incident and
                   involving at least one of the same weapons, and (6) cumulative error
                   warrants reversal. For the following reasons, we affirm the district court's
                   judgment of conviction.
                   Evidence of Prior Felony Convictions
                                Sharpe argues that he was denied his federal constitutional
                   due process rights when the district court failed to redact the judgments of
                   conviction that were admitted to prove his ex-felons status.
                                To prove the offense of possession of a firearm by an ex-felon,
                   the State must show that the defendant was convicted of a felony and that
                   he possessed or exercised dominion and control over a firearm. NRS
                   202.360(1)(a); Woodall v. State, 97 Nev. 235, 236, 627 P.2d 402, 403 (1981).


                   'The parties are familiar with the facts, and we do not recount them
                   further except as necessary to our disposition.


SUPREME COURT
      OF
    NEVADA                                                2
(0) 1947A 9(grA'
                                Both federal and Nevada courts have established that the
                 State "is entitled to prove its case by evidence of its own choice, or, more
                 exactly, that a criminal defendant may not stipulate or admit his way out
                 of the full evidentiary force of the case as the Government chooses to
                 present it."    Old Chief v. U.S., 519 U.S. 172, 186-87 (1997); Edwards v.
                 State, 122 Nev. 378, 380-82, 132 P.3d 581, 583 (2006). However, this
                 court, recognizing certain exceptions to this rule, has acknowledged
                 limitations to a prosecutor's discretion. Edwards, 122 Nev. at 381, 132
                 P.3d at 583. A prosecutor's discretion to present his case is limited to
                 proving "the fact, instead of the nature, of a prior conviction where the
                 effectiveness of the prosecutor's case is not impaired, and unnecessary and
                 improper prejudice to the accused is avoided."      Id. (quoting Sanders v.
                 State, 96 Nev. 341, 343, 609 P.2d 324, 326 (1980)). Thus, this court
                 concluded that when "a defendant is on trial for a single count of ex-felon-
                 in-possession of a firearm, . .. the probative value of introducing a
                 defendant's prior judgment of conviction solely to prove his ex-felon status
                 is likewise unduly prejudicial if the defendant offers to stipulate to that
                 status." Id. at 382, 132 P.3d at 584.
                                Here, Sharpe never stipulated to his status as an ex-felon,
                 even though the defense acknowledged in opening arguments that "[t]his
                 case is not about whether Mr. Sharpe is an ex-felon." Because of the lack
                 of stipulation, the State was required to prove Sharpe's ex-felon status at
                 trial. To prove that Sharpe was an ex-felon, the State sought to admit
                 certified judgments of conviction for Sharpe's prior felonies, and Sharpe's
                 counsel stated that Sharpe did not object. The district court, therefore,
                 admitted the exhibits, and the jury learned that Sharpe had previously
                 been convicted of several felonies, namely, assault with a deadly weapon,

SUPREME COURT
     OF
   NEVADA
                                                         3
(0) I047A crew
                 pimping, receiving stolen property, perjury, and unlawful sexual
                 intercourse. When the State referred to Sharpe's prior convictions in its
                 closing arguments, Sharpe again did not object.
                             This court has the discretion to review unpreserved issues for
                 plain error that affects a defendant's substantial rights. NRS 178.602.
                 However, "the burden is on the defendant to show actual prejudice or a
                 miscarriage of justice." Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95
                 (2003).
                             Sharpe was likely prejudiced by the admission of his prior
                 convictions, however, Sharpe's failure to stipulate to his status as an ex-
                 felon required the State to prove his status as an ex-felon by presenting
                 the certified judgments to show his prior convictions. Moreover, Sharpe
                 failed to object to the admission of the judgments of conviction without
                 redactions. Therefore, Sharpe was not denied his federal constitutional
                 due process rights when the district court failed to redact his judgments of
                 conviction that were admitted to prove his ex-felons status.
                 Consolidation of Ex-Felon-in-Possession of a Firearm Charges
                             Sharpe argues that his federal rights to due process and a fair
                 trial were violated because he should have been charged with only a single
                 offense. He contends that the Ninth Circuit Court of Appeals has clear
                 law on this subject that is in accordance with the principles of multiplicity
                 recognized by this court.   See United States v. Franklin, 235 F.3d 1165
                 (9th Cir. 2000); United States v. Szalkiewicz, 944 F.2d 653 (9th Cir. 1991)
                 (applying federal law). He argues that because the firearms were all            •




                 stored at the same location, only one criminal charge can be alleged.   Id.
                             This court has yet to address the "unit-of-prosecution" issue as
                 it pertains to possession of firearms. See Hughes v. State, 116 Nev. 975, 12

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                 P.3d 948 (2000) (affirming a judgment of conviction that involved multiple
                 ex-felon-in-possession counts based on different guns in the defendant's
                 possession at the same time, but not considering the unit of prosecution).
                 "The unit of prosecution is the manner in which a criminal statute permits
                 the defendant's conduct to be divided into discrete acts for prosecuting
                 multiple offenses by establishing whether the conduct consists of one or
                 more violations of a single statutory provision." 1 Crim. L. Del § 68(d)(4)
                 (2014).
                             NRS 202.360(1) provides that
                             1.    A person shall not own or have in his or her
                             possession or under his or her custody or control
                             any firearm if the person:
                                (a) Has been convicted of a felony in this or any
                                   other state, or in any political subdivision
                                   thereof, or of a felony in violation of the laws
                                   of the United States of America, unless the
                                   person has received a pardon and the
                                   pardon does not restrict his or her right to
                                   bear arms;
                                    ....
                             A person who violates the provisions of this
                             subsection is guilty of a category B felony and
                             shall be punished by imprisonment in the state
                             prison for a minimum term of not less than 1 year
                             and a maximum term of not more than 6 years,
                             and may be further punished by a fine of not more
                             than $5,000.

                 "Firearm" is defined as including "any firearm that is loaded or unloaded
                 and operable or inoperable." NRS 202.360(3)(b).
                             This court reviews issues of statutory construction and any
                 constitutional overlay de novo.    Jackson v. State, 128 Nev.        ,   , 291
P.3d 1274, 1277 (2012).           " [Diet ermining the appropriate unit of
                 prosecution presents an issue of statutory interpretation and substantive
SUPREME COURT
      OF
    NEVADA
                                                        5
(0) 1947A otep
                law."   Id. at      , 291 P.3d at 1283 (internal quotation omitted).
                Understanding a statute's meaning starts with the statutory language,
                and this court does not look beyond that language unless there is an
                ambiguity. State v. Lucero, 127 Nev. , 249 P.3d 1226, 1228 (2011).
                Statutes are interpreted as a whole with effect and meaning given to each
                word. Blackburn v. State, 129 Nev. „ 294 P.3d 422, 426 (2013).
                            We conclude that nothing in the statutory language of NRS
                202.360 suggests that the Legislature contemplated that one violation
                would encompass all the firearms in the felon's possession. The statute
                uses the singular language "any firearm" rather than the plural language
                any "firearms." This language is plain and unambiguous: each firearm
                the ex-felon possesses constitutes a separate violation of the statute.
                            Here, Sharpe possessed five distinct firearms. Therefore, this
                Court affirms the five charges of felon-in-possession of a firearm because
                each charge involved a different firearm.
                Prosecutorial Misconduct
                            Sharpe argues that the State violated his due process and fair
                trial rights by committing multiple instances of prosecutorial misconduct.
                            A party is generally required to object to prosecutorial
                misconduct at trial because this then allows the district court to rule on
                the issue, admonish the prosecutor, and/or instruct the jury.        Valdez v.

                State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008). "When an error has
                not been preserved, this court employs plain-error review."    Id. This court
                will only overturn a conviction if "the misconduct is 'clearly demonstrated
                to be substantial and prejudicial." Miller v. State, 121 Nev. 92, 99, 110
P.3d 53, 58 (2005) (quoting Sheriff v. Fullerton, 112 Nev. 1084, 1098, 924
P.2d 702, 711 (1996)).

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A .
                                  Allegations of domestic violence and officer safety
                                  Sharpe contends that the prosecutor's references to alleged
                      domestic violence and officer safety were unnecessary because Sharpe had
                      already conceded that he was an ex-felon. He further contends that these
                      references prejudiced him because they served to heighten the jury's
                      perception of him as being a dangerous criminal who needed to be
                      incarcerated. Sharpe argues that the questioning was clearly designed to
                      improperly inflame the jury's passions, fears, and vulnerabilities in
                      violation of due process.
                                         References to domestic violence
                                  Sharpe takes issue with repeated references, through the
                      State's witnesses, to the fact that the original call to police dispatch was
                      for domestic violence.
                                  Prior to trial and any references to domestic violence, the
                      State sought approval from the court to inform the jury that the officers
                      were responding to a domestic violence call. The defense acquiesced to the
                      request and the district court allowed the references. At trial, the State
                      then mentioned, through five witnesses, that the call to the police was for
                      a domestic violence incident. Because of his acquiescence and failure to
                      object, Sharpe must demonstrate that this was plain error.         See NRS
                      178.602; Woodall, 97 Nev. at 236, 627 P.2d at 403. Because the reason for
                      the call was relevant to explaining the circumstances, and Sharpe failed to
                      demonstrate "actual prejudice or a miscarriage of justice," these references
                      did not constitute plain error. Green v. State, 119 Nev. at 545, 80 P.3d at
                      95.




SUPREME COURT
        OF
     NEVADA
                                                             7
(0) 1947A    4(1D(4
                                   References to officer safety
                             Sharpe also takes issue with the prosecutor eliciting testimony
                from Officer Powell about officer safety, the need for officer safety, and
                methods by which officer safety was ensured as irrelevant and an attempt
                to heighten the jury's perception of Sharpe as being dangerous.
                             When a person is accused of being an ex-felon-in-possession of
                a firearm, the only evidence admissible at that person's trial is evidence
                relevant to prove his status as an ex-felon and evidence that he possessed
                the firearm at issue. NRS 202.360(1)(a); NRS 48.015; NRS 48.025. A
                well-established caveat to that rule is that otherwise relevant evidence is
                nevertheless inadmissible "if its probative value is substantially
                outweighed by the danger of unfair prejudice, of confusion of the issues or
                of misleading the jury." NRS 48.035(1). Additionally, under NRS
                48.045(2),
                             [e]vidence of other crimes, wrongs or acts is not
                             admissible to prove the character of a person in
                             order to show that the person acted in conformity
                             therewith. It may, however, be admissible for
                             other purposes, such as proof of motive,
                             opportunity, intent, preparation, plan, knowledge,
                             identity, or absence of mistake or accident.
                             Here, Sharpe challenges Officer Powell's testimony concerning
                how he met Sharpe and his subsequent search of the residence. Officer
                Powell testified that he went to assist with the detainment of a suspect
                who was not complying with officers' orders. He stated that
                noncompliance is a safety issue. When Officer Powell arrived at the
                location, he observed two officers giving verbal commands, telling the
                suspect, who was standing in front of a vehicle facing the officers, to face
                the vehicle so that they could take him into custody. Officer Powell stated
                that he got out of his police vehicle, drew his taser, and pointed it at the
SUPREME COURT
     OF
   NEVADA
                                                        8
(0) 1947A ceo
                 suspect who then decided to comply with the requests to face the vehicle.
                 Officer Powell identified the suspect as Sharpe Once Sharpe was taken
                 into custody and was no longer a threat, Officer Powell went to the
                 residence to conduct a protective sweep to determine whether there was
                 anyone else inside the house. Inside, Officer Powell discovered an AR-15
                 semiautomatic assault rifle lying on the stairwell landing half way up the
                 stairs. He secured the gun while wearing gloves and moved it downstairs
                 by the back door for officer safety purposes. Ultimately, he found nobody
                 in the home. Officer Powell then determined that the scene was safe and
                 that he was no longer needed.
                             At no time did Sharpe object to any of this testimony.
                 Accordingly, this court's review is limited to assessing whether plain error
                 affected Sharpe's substantive rights. NRS 178.602. Sharpe bears the
                 burden "to show actual prejudice or a miscarriage of justice."   Green, 119
                 Nev. at 545, 80 P.3d at 95.
                             Sharpe has failed to meet this burden. With the exception of
                 the references to noncompliance and the need to pull a taser, Officer
                 Powell's testimony simply explained how he secured the premises to
                 determine if anyone else was present, why he felt the need to secure the
                 firearms, and why he moved the assault rifle. This evidence was relevant
                 to whether Sharpe had constructive possession over the firearms and was
                 clearly admissible. We agree that the testimony about Sharpe's
                 noncompliance with the officers and the need to point a taser at him was
                 not relevant to whether Sharpe was an ex-felon-in-possession of a firearm.
                 It was also not admissible under NRS 48.045(2) to show "proof of motive,
                 opportunity, intent, preparation, plan, knowledge, identity, or absence of
                 mistake or accident." Instead, this testimony was impermissible

SUPREME COURT
     OF
    NEVADA
                                                       9
(0) 1947A exc.
                leividence of other crimes, wrongs or acts is not admissible to prove the
                character of a person in order to show that he acted in conformity
                therewith." NRS 48.045(2). But, in light of the evidence adduced at trial
                that Sharpe was an ex-felon and in constructive possession of the
                firearms, we conclude that Sharpe fails to show actual prejudice.
                                  Elicitation of legal conclusions
                            Sharpe argues that the prosecutor improperly elicited legal
                conclusions from police officers concerning papers found at the residence.
                He contends that the officers' testimony constituted legal conclusions and
                opinions improperly elicited to prove the only issue in dispute at the trial:
                that he constructively possessed the firearms found in the residence.
                            This court reviews the district court's admission of opinion
                testimony for abuse of discretion.   Watson v. State, 94 Nev. 261, 264, 578
P.2d 753, 756 (1978). A lay witness's testimony "in the form of opinions or
                inferences is limited to those opinions or inferences" that are "Nationally
                based on the perception of the witness" and "[h]elpful to a clear
                understanding of the testimony of the witness or the determination of a
                fact in issue." NRS 50.265. And testimony is "not objectionable because it
                embraces an ultimate issue to be decided by the trier of fact." NRS 50.295.
                            Here, Sharpe takes issue with testimony provided by the
                police. On the first day of Sharpe's trial, the prosecutor posed the
                following questions, which Detective Mark Menzie answered:
                                      did you seek to recover certain items
                            within the residence that would tend to establish a
                            possessory interest in the residence and or the
                            firearms?
                            A. Yes.
                            Q. And is that common to do?
                            A. Yes, it is.
SUPREME COURT
         OF
      NEVADA
                                                      10
10) I- 947A
                             Q. And what types of items are we talking about?
                             A. Mail, photographs, addressed envelopes;
                             anything documenting a person that establishes
                             dominion control over a residence, or at least
                             shows possession, or residing at a certain
                             residence. That would be written.
                             Q. And did you find items tending to establish a
                             possessory interest?
                             A. I did.
                             Q. And whose name were those items in?
                             A. It would be Raymond Sharpe. And I also
                             discovered the alias Rashaad Shelton.
                                    Similar testimony was elicited from Detective Aaron
                Fink at trial:
                             Q. And were you also looking for paperwork in a
                             specific individual's name?
                             A. Yes.
                             Q. And who was that?
                             A. Raymond Sharpe


                             Q. Why specifically do you look for paperwork such
                             as these items depicted in these four photographs?
                             A. We refer to them as possessory items that links
                             [sic] a person to these items as possession; that
                             typically if they live in that home, they're going to
                             have their name on it and address; something
                             linking to the fact that they live there or they
                             belong with the property.
                             Q. And why is that important when you're
                             investigating firearms offenses?
                             A. Because it ties the people together. It ties them
                             -- if they do live there and have their name to that
                             residence, firearms are there, it's a good chance
                             that it belongs to them.

SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                               During the next day of trial, the following testimony was
                    elicited from Detective Christopher Baughman:
                               Q. The search warrant that you obtained, the
                               second search warrant that was executed at that
                               residence, it authorized the search for firearms
                               and items tending to show a possessory interest in
                               the house; it that correct?
                               A. Yes.


                               Q. Okay. And why do you search for items of
                               possessory interest?
                               A. Just to establish whose home it is; who has
                               possession of the home.
                               Q. And who has control over the property?
                               A. Yes.
                               Q. When you are searching for items tending to
                               show a possessory interest, what types of items
                               are you looking for?
                               A. Could be things like mail, bills, receipts, ID,
                               licenses.
                               Q. And why is it that you all look for those types of
                               items to establish control over that -- over the
                               property?
                               A. Well, because we don't know -- we need to know
                               whose property it is, depending on what we find
                               inside of it.
                               Q. Okay. So, is it your belief that people don't
                               leave important things like bills, bank statements,
                               things of that nature at a home they don't have
                               any control over?
                               A. Correct.


                               Q. While on scene, did you in fact recover several
                               items that you believed showed control over the
                               property?
SUPREME COURT
      OF
    NEVADA
                                                        12
0 1947A    47404,
                            A. I did.
                            Q. And were those in the names of Raymond
                            Sharpe?
                            A. They were.
                            The statements made by the LVMPD detectives consisted of
                lay witness testimony "in the form of opinions or inferences" that assisted
                the jury by discussing the ultimate issue of possession and how
                constructive possession may be established. NRS 50.265. These
                statements did not cross the line into impermissibly telling the jury what
                result to reach. United States v. Duncan, 42 F.3d at 97, 101 (2d Cir. 1994).
                Accordingly, the elicited testimony was proper.
                         Reference to facts not in evidence
                            Sharpe argues that the prosecutor's reference during closing
                argument rebuttal to a bloody towel was an impermissible reference to
                facts not in evidence that constituted reversible prosecutorial misconduct.
                            During closing argument, the prosecution argued that "State's
                Exhibit 11 . . is a towel with blood on it. Is it possible he wiped blood off
                a gun? Absolutely." Defense counsel objected, stating that "this assumes
                facts in evidence. There was no evidence that there were any blood -- any
                towel." The prosecution replied that
                            I'm staring at State's Exhibit 11 with a towel -- I'm
                            sorry, apparent blood.
                            THE COURT: All right, right.
                            MS. DEMONTE: We'll call it that.
                            THE COURT: Okay. Go on.
                            This argument did not amount to prosecutorial misconduct.
                "Counsel is allowed to argue any reasonable inferences from the evidence
                the parties have presented at trial."       Jain v. McFarland, 109 Nev. 465,
                476, 851 P.2d 450, 457 (1993). As evidenced by the exchange, the
SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A
                inference drawn by the prosecution was supported by evidence that had
                been admitted at trial. Accordingly, there was no error.
                Sufficiency of the evidence to support three counts of ex-felon-in-possession-
                of-a-firearm
                               The standard of review for a challenge to the sufficiency of the
                evidence is "whether, after viewing the evidence in the light most
                favorable to the prosecution, any rational trier of fact could have found the
                essential elements of the crime beyond a reasonable doubt." Rose v. State,
                123 Nev. 194, 202, 163 P.3d 408, 414 (2007) (internal quotations omitted).
                In rendering its decision, the jury is tasked with "assess[ing] the weight of
                the evidence and . . . credibility of witnesses."   Id. at 202-03, 163 P. 3d at
                414 (internal quotations omitted). A jury is also free to rely on both direct
                and circumstantial evidence in returning its verdict.      Wilkins v. State, 96
Nev. 367, 374, 609 P.2d 309, 313 (1980). This court has consistently "held
                that circumstantial evidence alone may sustain a conviction." Deveroux v.
                State, 96 Nev. 388, 391, 610 P.2d 722, 724 (1980).
                               Because Sharpe was only in actual possession of two of the
                five firearms, the State was required to demonstrate constructive
                possession of three of the firearms at issue here—the Ruger, the CZ, and
                the AR-15
                               "This court has defined constructive possession as both the
                power and the intention at a given time to exercise dominion or control
                over a thing, either directly or through another person or persons." Batin
                v. State, 118 Nev. 61, 65-66, 38 P.3d 880, 883 (2002) (internal quotations
                omitted). This requires more than a showing of mere access to the
                property; . t requires evidence of dominion and control. Id. at 66, 38 P.3d
                at 883-84; see also Palmer v. State, 112 Nev. 763, 769, 920 P.2d 112, 115

SUPREME COURT
        OF
     NEVADA
                                                        14
(0) [947A
                      (1996) (pointing out that in narcotics possession cases, "possession may be
                      imputed when the contraband is found in a location which is immediately
                      and exclusively accessible to the accused and subject to [his] dominion and
                      control" and stating that this language is instructive on the issue of
                      possession of stolen property (internal quotations omitted)). Accordingly,
                      "[t]he accused has constructive possession only if she maintains control or
                      a right to control the contraband." Glispey v. Sheriff, Carson City, 89 Nev.
221, 223, 510 P.2d 623, 624 (1973). Dominion and control may be
                      evidenced "by circumstantial evidence and reasonably drawn inferences."
                      Kinsey v. Sheriff, Washoe Cnty.,   87 Nev. 361, 363, 487 P.2d 340, 341
                      (1971).
                                  We conclude that the State presented sufficient evidence that
                      Sharpe had a right to control the firearms charged in counts 14 (the
                      Ruger), 15 (the CZ), and 17 (the AR-15). The evidence in this case was not
                      limited to mere presence. See Konold v. Sheriff, Clark Cnty., 94 Nev. 289,
                      290, 579 P.2d 768, 769 (1978) (determining that a small amount of
                      marijuana found in a pipe located in a room where several persons were
                      present was insufficient by itself to establish constructive possession);
                      Glispey, 89 Nev. at 224, 510 P.2d at 624-25 (concluding that there was no
                      constructive possession of marijuana stashed in a paper towel receptacle
                      in a rest room when two other women accessed the rest room). The
                      surrounding circumstances support the reasonable inference that the
                      firearms were within Sharpe's dominion and control.        See Palmer, 112
Nev. at 769, 920 P.2d at 115 (concluding that Palmer was in constructive
                      possession of the vehicle, despite not having the keys and no one having
                      seen him drive the vehicle, because a friend saw him inside the vehicle



SUPREME COURT
        OF
     NEVADA
                                                           15
(0) 1947A    (4134.
                dismantling the convertible top and an officer saw him in and around the
                vehicle removing parts).
                            Sharpe independently owned the residence where the firearms
                were found. The State presented documentary evidence retrieved from the
                residence indicating that Sharpe exercised dominion and control over the
                premises. While Sharpe asserts that another individual, Alicia Grundy,
                also lived in the residence with him, this was not established in the
                record. 2 Moreover, Officer Kovacich heard arguing between a male and
                a female inside the residence. Grundy identified the male voice as
                belonging to Sharpe. Grundy repeatedly told Officer Kovacich that Sharpe
                had a gun. She also explained that her face was bleeding because Sharpe
                had pistol-whipped her with a handgun. Grundy later told Officer
                Kovacich that Sharpe had four or five guns in the house.
                            Furthermore, none of the firearms or magazines contained a
                DNA profile consistent with Grundy. However, DNA consistent with
                Sharp was found on the Smith & Wesson. Sharpe's palm print was also
                found on the Norinco.
                            As to the specific firearms at issue—the Ruger, the CZ, and
                the AR-15—each had additional indicia of Sharpe's dominion and control.
                            First, the Ruger revolver was discovered inside a sock in a
                suitcase located in the master bedroom, which was Sharpe's bedroom.
                Beneath the Ruger was an envelope addressed to MO c/o R. Shelton at
                8795 Gagnier, Las Vegas, Nevada, the residential address to which police


                      2 Thereis no requirement that dominion and control be exclusive.
                See Maskaly v. State, 85 Nev. 111, 114, 450 P.2d 790, 792 (1969) ("Two or
                more persons may have joint possession of a narcotic if jointly and
                knowingly they have its dominion and control.").


SUPREME COURT
        OF
     NEVADA
                                                    16
(0) 1947A
                were originally dispatched for the domestic violence incident. Sharpe
                owned AIO Motoring and operated under the known alias Rashaad
                Shelton.
                            Second, the police found the CZ semiautomatic pistol in a
                dresser draw next to a bed in the master bedroom. On the dresser, police
                also found paperwork listing the names AIO Motoring and Rashaad.
                            And, third, the AR-15 semiautomatic assault rifle was
                discovered lying on the stairwell landing. While police did not find any
                DNA or fingerprint evidence on the firearm, it is notable that Sharpe
                mistakenly attempted to load the Norinco rifle with the AR-15 rifle's
                ammunition. This was evidenced by Sharpe's palm print being found on
                the Norinco. This gives rise to the reasonable inference that because
                Sharpe had dominion and control over the AR-15's ammunition, he had
                dominion and control over the AR-15 as well.
                            This evidence was sufficient to establish that Sharpe, rather
                than Grundy, possessed the firearms found by the police. See Deveroux v.
                State, 96 Nev. at 391, 610 P.2d at 724 (stating that the jury may rely on
                circumstantial evidence standing alone in returning its verdict).
                Double Jeopardy Clause
                            Sharpe argues that the State violated his federal double
                jeopardy right by requiring him to stand trial for possession of a firearm
                by an ex-felon when the facts underlying the charge had been decided in
                his earlier trial. He contends that the first trial established that he
                possessed the guns that were found to have been used to commit the
                crimes and that he was thus placed in jeopardy twice for the same acts.
                            This court reviews de novo issues of double jeopardy. Jackson
                v. State, 128 Nev.             291 P.3d 1274, 1277 (2012). "The Double

SUPREME COURT
        OF
     NEVADA
                                                     17
(0) I947A
                  Jeopardy Clause protects against three abuses: (1) a second prosecution
                  for the same offense after acquittal, (2) a second prosecution for the same
                  offense after conviction, and (3) multiple punishments for the same
                  offense." Id. at , 291 P.3d at 1278.
                              Here, Sharpe argues that possession of a firearm by an ex-
                  felon (NRS 202.360) is included in the charges for felony first-degree
                  kidnapping with the use of a deadly weapon resulting in substantial bodily
                  harm (NRS 200.310, 200.320, 193.165); felony battery constituting
                  domestic violence with use of a deadly weapon resulting in substantial
                  bodily harm (NRS 200.481); and felony assault with a deadly weapon
                  (NRS 200.471). We disagree.
                              "To determine whether two statutes penalize the same
                  offence," this court "inquires whether each offense contains an element not
                  contained in the other; if not, they are the same offence and double
                  jeopardy bars additional punishment and successive prosecution."
                  Jackson, 128 Nev. at , 291 P.3d at 1278 (citing Blockburger v. United
                  States, 284 U.S. 299 (1932)).
                              Possession of a firearm by ex-felon requires (1) possession or
                  control of a firearm (2) by a person previously convicted of a felony. NRS
                  202.360(1)(a). The requirement that thefl person have been previously
                  convicted of a felony is an additional element of NRS 202.360 that is not
                  included in the other offences.
                              First-degree kidnapping with the use of a deadly weapon
                  resulting in substantial bodily harm requires, in pertinent part, a willful
                  seizure, confinement, or carrying away of another person to receive a
                  ransom or reward or to commit "sexual assault, extortion or robbery upon
                  or from the person, or for the purpose of. . . inflicting substantial bodily

SUPREME COURT
      OF
    NEVADA
                                                       18
(0) 1947A (C4P4
                harm upon the person." NRS 200.310(1). Additionally, the kidnapped
                person must "suffer substantial bodily harm during the act of kidnapping
                or the subsequent detention." NRS 200.320(1). Lastly, the perpetrator
                must use "a firearm or other deadly weapon." NRS 193.165(1).
                             Battery constituting domestic violence with use of a deadly
                weapon resulting in substantial bodily harm requires a "willful and
                unlawful use of force or violence upon the person of another . . with the
                use of a deadly weapon. . . . [resulting in] [s]ubstantial bodily harm to the
                victim results or the battery is committed by strangulation." NRS
                200.481(1)(a), (2)(e)(2).
                             Assault with a deadly weapon requires "[u]nlawfully
                attempting to use physical force against another person; or . . .
                [i]ntentionally placing another person in reasonable apprehension of
                immediate bodily harm. . . with the use of a deadly weapon or the present
                ability to use a deadly weapon." NRS 200.471(1)(a),(2)(b).
                             Sharpe's conviction for ex-felon-in-possession of a firearm
                required proof that he was an ex-felon at the time of possession. NRS
                202.360(1)(a). This fact was not required to prove the kidnapping, battery,
                or assault crimes. NRS 200.310(1); NRS 200.320(1); NRS 193.165(1); NRS
                200.481(1)(a),(2)(e)(2); NRS 200.471(1)(a),(2)(b). Moreover, kidnapping,
                battery, and assault each required proof of additional or different facts
                than are required for ex-felon-in-possession of a firearm. The kidnapping
                charge required proof that Sharpe abducted a person and required the
                infliction of substantial bodily harm. NRS 200.310(1); NRS 200.320(1);
                NRS 193.165(1). The battery charge required "willful and unlawful use of
                force or violence" and that substantial bodily harm to the victim resulted.
                NRS 200.481(1)(a),(2)(e)(2). The assault charge required proof that

SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A
                Sharpe either placed the victim in reasonable apprehension of immediate
                bodily harm or that he unlawfully attempted to use physical force against
                the victim. NRS 200.471(1)(a),(2)(b). We therefore conclude that Sharpe's
                convictions did not violate double jeopardy.
                Cumulative error
                            Sharpe argues that his federal constitutional right to a fair
                trial was violated by the cumulative effect of the numerous significant
                errors that he claims occurred during his trial. He asserts that the issue
                of culpability was not close given the insufficient evidence. Also, he
                argues, the gravity and character of the errors were severe because they
                occurred at each critical stage of the litigation. Lastly, he contends that
                the crimeS of possession of firearms by an ex-felon is not serious. Sharpe
                argues that because the evidence of guilt was not overwhelming, the
                verdicts would not have been the same in the absence of the multiple
                errors. We disagree.
                            Cumulative error may deny a defendant a fair trial even if the
                errors, standing alone, would be harmless. Valdez v. State, 124 Nev. 1172,
                1195, 196 P.3d 465, 481 (2008). "When evaluating a claim of cumulative
                error, we consider the following factors: (1) whether the issue of guilt is
                close, (2) the quantity and character of the error, and (3) the gravity of the
                crime charged." Id. (internal quotations omitted). However, a defendant
                is not entitled to a perfect trial, merely a fair one. Ennis v. State, 91 Nev.
530, 533, 539 P.2d 114, 115 (1975).




SUPREME COURT
        OF
     NEVADA                                           20
(0) I947A
                            The only substantiated error at Sharpe's trial—the discussion
                about Sharpe's noncompliance with the officers and the purported need to
                point a taser at him—does not warrant reversal. Thus, Sharpe is not
                entitled to a new trial based on cumulative error.
                            Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                      /         Xi               J.
                                                    Hardesty


                                                   -111, List 1AS
                                                   M                             J.
                                                    Douglas



                                                    Cherry
                                                          ji\AX(P)               J.


                                                                     (




                cc: Hon. Elissa F. Cadish, District Judge
                     Donald J. Green
                     Attorney GenerallCarson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     21
(0) I947A